 



Paul Mathieson Professional Consulting Contract - September 30th, 2015

 

I. Parties

 

The parties to this Professional Consulting Contract (the “Agreement”) are IEG
Holdings Corporation, a Florida corporation (“IEGH”), and Paul Mathieson, an
individual (“Professional Consultant”).

 

II. Recitals

 

IEGH desires to nationally expand Investment Evolution Corporation, dba Mr.
Amazing Loans chartered commercial Consumer Installment Loan Company (the
“Consumer Installment Loan Company”) and IEGH desires to hire Professional
Consultant to assist IEGH in managing the Consumer Installment Loan Company and
also conducting global shareholder services on IEGH’s behalf.

 

IEGH shall designate certain individuals to serve as organizers of the Consumer
Installment Loan Company (“Organizers”).

 

Professional Consultant possesses experience and talents in the management field
that will be useful to the Consumer Installment Loan Company in the conduct of
its Consumer Installment Loan Company enterprise (the “Business”).

 

III. Terms of Agreement

 

A. Engagement. Upon the terms and conditions set forth in this Agreement, the
Consumer Installment Loan Company engages Professional Consultant and
Professional Consultant agrees to provide services to IEGH and IEC Consumer
Installment Loan Company as described herein.

 

B. Duties of Professional Consultant/Minimum Professional Qualification.
Professional Consultant agrees to provide regulatory and management consulting
services (“Consulting Services”) as requested by IEGH and to the satisfaction of
IEGH. The Professional Consultant agrees to assist in the provision of these
services as per this agreement. Professional Consultant agrees to devote such
time as is reasonably required for the performance of the Consulting Services
the hiring and compensation of Consumer Installment Loan Company personnel as
requested by IEGH, (vi) interaction with third party service providers and
vendors (such as data processors and insurers) and, (vii) as requested by IEGH,
other activities that are designed to assist the Consumer Installment Loan
Company in conducting business. The parties agree that all Consulting Services
shall be performed solely and exclusively by Professional Consultant.
Professional Consultant will communicate with IEGH, and if and when designated
by IEGH, the Organizers or the proposed Board of Directors of the Consumer
Installment Loan Company, as frequently as is necessary verbally, in person, by
e-mail, by mail, and/or by telephone to the satisfaction of IEGH concerning the
progress of the Consumer Installment Loan Company’s and IEGH’s regulatory
applications and any other material matter concerning IEGH or the organization
or Business of the Consumer Installment Loan Company. Professional Consultant
will perform such other duties reasonably related to the foregoing duties as are
assigned to Professional Consultant by IEGH or, if and when designated by IEGH,
the Organizers or the proposed Board of Directors of the Consumer Installment
Loan Company. Professional Consultant agrees that, to the best of his ability
and experience, he will at all times loyally and conscientiously perform all of
the duties and obligations either expressly or implicitly required of him by the
terms of this Agreement. Professional Consultant will perform the Consulting
Services with reasonable diligence, in a professional and workmanlike manner,
consistent with the generally accepted standards in the industry, and in
compliance with all applicable laws, rules, and regulations.

 

 

 

 

C. Commencement Date. The term of this Agreement commenced as of January 1st,
2015 (“Commencement Date”) and shall continue for a period or not less than One
(1) Year shall renew automatically for One (1) Year on December 31st every year
thereafter unless written notice of termination is provided 30 days prior to the
automatic renewal date. The parties agree that Professional Consultant shall
commence work under this Agreement on the Commencement Date.

 

D. Compensation. IEGH shall pay Professional Consultant a sum of One Million US
Dollars ($1,000,000) annually plus Health Insurance with a discretionary bonus
to be determined by the IEG Holdings Corporation Board on December 31st, 2015
for Consulting Services performed pursuant to this Agreement. The Board has
determined to pay a portion of the 2015 bonus on 30th September 2015 (for
services from January 1st to September 30th, 2015) in the amount of $225,000.
Fees shall be paid monthly in advance based on the Commencement Date and any
other month in which Professional Consultant’s consulting fee changes pursuant
to this Agreement. All fees are subject to termination as described in Section
III.G of this Agreement. Professional Consultant shall also receive
reimbursement for all reasonable expenses incurred for the benefit of the
Consumer Installment Loan Company, including but not limited to travel expenses
for him and his entourage, hotel expenses, communication, protection, relocation
and entertainment expenses.

 

E. Time. Professional Consultant shall be required to devote such time as is
necessary to the performance of the Consulting Services.

 

F. Ownership of Efforts and Records. IEGH shall own the results of and the
programs, materials, and ideas generated through Professional Consultant’s
efforts undertaken pursuant to this Agreement, and such results, programs,
materials, and ideas shall be deemed to be “work for hire” without any further
consideration paid to Professional Consultant. All records of the Consumer
Installment Loan Company’s regulatory applications and related documents,
accounts of possible customers, and any other records and books relating in any
manner whatsoever to the possible customers of the Consumer Installment Loan
Company, whether prepared by Professional Consultant or otherwise coming into
his possession, shall be the exclusive property of Consumer Installment Loan
Company regardless of who actually created or originated the original book or
record. All such books and records shall be immediately returned to the Consumer
Installment Loan Company by Professional Consultant upon the termination of this
Agreement.

 

- 2 -

 

 

G. Confidential Information. Without the prior written permission of IEGH in
each case, Professional Consultant shall not publish, disclose, or make
available to any other person or to any firm, organization, association, or
other for-profit or non-profit enterprise, either prior to or during the term,
or after the termination, of this Agreement, any information, data, processes,
procedures, methods, documentation, records, drawings, designs, specifications,
test results, evaluations, and know-how, in any form and whether or not marked
or labeled as being confidential or proprietary, that (i) Professional
Consultant may obtain or create due to Professional Consultant’s relationship
with IEGH or the Consumer Installment Loan Company and (ii) relates to (a)
IEGH’s or the Consumer Installment Loan Company’s regulatory applications and
related documents, (b) the business of IEGH, (c) the Business of the Consumer
Installment Loan Company, or (d) the business of any actual or possible
customer, service provider, or vendor of either of them (“Confidential
Information”); provided, however, Professional Consultant may use Confidential
Information for the benefit of IEGH or the Consumer Installment Loan Company in
connection with providing Consulting Services under this Agreement. Professional
Consultant shall take reasonable measures to protect Confidential Information
from unauthorized access, use and disclosure. Prior to or at the termination of
this Agreement, Professional Consultant shall return all documents, files,
notes, writings, and other tangible evidence of Confidential Information to IEGH
or the Consumer Installment Loan Company, as the case may be.

 

H. Miscellaneous.

 

1. Assignment and Modification. This Agreement and the rights and duties
hereunder may not be assigned by any party hereto without the prior written
consent of the other and the parties expressly agree that any attempt to assign
the rights of any party hereunder without such consent will be null and void.

 

2. Further Assurance. From time to time each party will execute and deliver such
further instruments and will take such other action as any other party
reasonably may request in order to discharge and perform their obligations and
agreements hereunder.

 

3. Form of Documents. All instruments, certificates, and other documents to be
executed and delivered under this Agreement by any party to the other party
shall be in a form satisfactory to the other party.

 

4. Successors. This Agreement shall be binding upon, and shall inure to the
benefit of, the successors and assigns of the parties.

 

5. Entire Agreement. Except as provided herein, this Agreement is the entire
agreement between the parties, and hereby supersedes any and all prior written
or oral negotiations, and representations, understandings, or agreements between
the parties.

 

- 3 -

 

 

6. Governing Law. This Agreement shall be construed in accordance with Nevada
law without regard for conflicts of laws principles.

 

7. Executed Counterparts. This Agreement may be executed in one or more
counterparts, all of which together shall constitute a single agreement and each
of which shall be an original for all purposes.

 

8. Section Headings. The various section headings are inserted for convenience
of reference only, and shall not affect the meaning or interpretation of this
Agreement or any section thereof.

 

9. Calendar Days; Close of Business. Unless the context otherwise requires, all
periods terminating on a given day, period of days, or date shall terminate on
the close of business on that day or date and references to “days” shall refer
to calendar days.

 

10. Notices. All notices, requests, and other communications to any party
hereunder shall be in writing (including electronic mail (“e-mail”)
transmission) and shall be given:

 

  If to IEGH, to:       IEG Holdings Corporation     P.O.30698     Las Vegas,
Nevada 89173     (702)227-5626

 

or such other address as such party may hereafter specify for this purpose by
notice to the other party hereto. All such notices, requests, and other
communications shall be deemed effective on the date sent.

 

11. Severability. In the event that any of the provisions, or portions thereof,
of this Agreement are held to be unenforceable or invalid by any court of
competent jurisdiction, the validity and enforceability of the remaining
provisions or portions thereof, shall not be affected thereby.

 

12. Arbitration. Any controversy or claim arising out of or relating to this
Consulting Agreement or the breach thereof, shall be settled by arbitration in
the County of Clark, State of Nevada, in accordance with the Commercial
Arbitration Rules of the American Arbitration Association, and a judgment upon
the award rendered may be entered is any court having jurisdiction thereof.

 

I. When Agreement Effective. This Agreement becomes effective as of the
Commencement Date.

 

- 4 -

 

 

  INvestment evolution corporation         By: /s/ Carla Cholewinski     Carla
Cholewinski

 

  Professional Consultant         /s/ Paul Mathieson   Paul Mathieson

 

- 5 -

 

